Detailed Action
This is a final Office action in response to communications received on 7/19/2021.  Claims 1, 11, 13-15 and 17-20 were amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note 
1.	In view of applicant’s own published specification, in particular paragraph [0016] the “computer readable storage medium/s excludes a transitory signals per se and the office interpreted the computer readable storage medium/s recited on claim 17 as a “non-transitory computer storage mediums”.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Britt and Cohn have been considered, and are found unpersuasive.
Applicant argues on page 9-11 of the Remarks, filed 7/19/2021, the cited prior art fail to teach or suggest “interrogating, by a hardware interrogator in a terminal, an Internet of Things Smart Device (IoTSD), wherein the IoTSD is an off-line device that is associated with a physical product, wherein the IoTSD only communicates with the hardware interrogator” because “As shown in FIG. la and FIG. 12 of Britt, an Internet of only communicates with the hardware interrogator), and thus cannot be hacked”, however, Examiner respectfully disagrees. Fig. 1A of Britt, referenced in applicant’s remarks, shows multiple IoT Devices 101-105 (i.e. IoTSD) connected via a local channel (i.e. off-line device) and communicating to the IoT Hub 110 (i.e. hardware interrogator in a terminal), the IoT hub communicating via the internet to an IoT Service 120. The embodiment shown in figure 1A does not demonstrate that the IoT devices are connected to the internet or any other device besides the IoT Hub (i.e. only communicates with the hardware interrogator).
Applicant argues on page 11-12 of the Remarks, filed 7/19/2021, the cited prior art fail to teach or suggest “the IoTSD is affixed to the physical product” because “there is nothing in Britt, particularly the cited passages from Britt, that teaches or suggests that the sensors, and more specifically an IoTSD that includes a cryptographic processor, are physically affixed to the physical product”, however, Examiner respectfully disagrees. Britt teaches, in paragraph [0005], that a problem addressed by the invention of Britt is that of connecting and power IoT devices. Examples of IoT devices are provided, such as “refrigerators, garage door openers, environmental sensors, home security sensors/controllers” which are designed to connect to an IoT network (i.e. affixed to the physical product). In addition, Examiner interprets “affixed to the physical product” to also include embodiments in which the IoT device is incorporated into a product, and not strictly to instances where the IoT device is externally attached and potentially removable.
Applicant argues on page 12 of the Remarks, filed 7/19/2021, the cited prior art fail to teach or suggest “in response to determining that the physical product has moved from the first location to the second location, disabling the first hardware interrogator at the first location and activating a second hardware interrogator at the second location” because “paragraphs [0065] - [0066] of Shuman teach [0065] grouping IoT devices according to their types ("e.g., dishwashers, showers, bathtubs, hot water heaters, washing machines, etc." that all utilize hot water). This allows a single message to be sent to all IoT devices in a group ("send a message to a particular pre-defined or ad-hoc group")”, however, Examiner respectfully disagrees. Shuman teaches in paragraph [0066] that a temporary characteristic, such as location (i.e. moved from first location to the second location) may be utilized to assign the IoT device to a particular ad-hoc IoT device group responsive to the observed characteristic corresponding to a criteria of the group. Shuman also teaches, in paragraph [0064], that communication occurs between IoT devices via an access point (i.e. hardware interrogator) which allows communication between devices in an IoT group (i.e. activating a second hardware interrogator at the second location).
Applicant argues on page 13 of the Remarks, filed 7/19/2021, the cited prior art fail to teach or suggest “the one or more state sensors comprise a thermometer that measures a real-time temperature of the physical product, a humidity detector that detects moisture within the physical product in real time, and an accelerometer that detects the physical product being dropped in real time” because “there is no teaching or suggest of an IoTSD that is an off-line device and communicates only with the hardware interrogator having such sensors/detectors ”, however, Examiner respectfully 
Applicant argues on pages 14 and 15 of the Remarks, filed 7/19/2021, the cited prior art fail to teach or suggest the limitations of amended dependent claims 19 and 20, however, examiner respectfully disagrees. Rejection under 35 U.S.C. 103 of newly amended claims 19 and 20 are detailed in this office action.
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of claims 14-15 and 18 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8, 11, 13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1).
 Regarding claim 1, Britt teaches the limitations of claim 1 substantially as follows:
A method comprising: 
interrogating, by a hardware interrogator in a terminal, an Internet of Things Smart Device (IoTSD), (Britt; Paras. [0029] & [0097]: collecting (i.e. interrogating), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior with respect to IOT devices (i.e. IoTSD))
wherein the IoTSD only communicates with the hardware interrogator, and (Britt; Fig 1A: IoT devices are not connected to the internet or any other device besides the IoT Hub (i.e. only communicates with the hardware interrogator))
wherein the IoTSD is an off-line device that is associated with a physical product, and wherein the IoTSD comprises: (Britt; Paras. [0028]-[0030] & [0097]: the IOT devices may be connected by a local connection (i.e. off-line) and capable of having physical measurable traits (i.e. associated with a physical product))
a cryptographic processor, and (Britt; Paras. [0042]-[0043]: A microcontroller included in the sensors which encrypt communications (i.e. cryptographic processor))
one or more state sensors that monitor a state of the physical product; (Britt; Paras. [0029] & [0097]: sensors equipped to a IOT device (i.e. one or more state sensors), which monitor actions of IOT devices (i.e. state of the physical product))
detecting, by the hardware interrogator, an event that is described by an encrypted entry in the IoTSD,  (Britt; Paras. [0029], [0042]-[0043], [0097] & [0130]-[0131]: collecting (i.e. detecting), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior or commands with respect to IOT devices (i.e. an event) contained in an encrypted IoT device packet (i.e. encrypted entry in the IoTSD))
wherein the encrypted entry is encrypted by the cryptographic processor in the IoTSD; and (Britt; Paras. [0042]-[0043] & [0130]-[0131]: An encrypted transmission (i.e. encrypted entry) is encrypted using the microcontroller)
Britt does not teach the limitations of claim 1 as follows:
transmitting, from the terminal to a blockchain, a transaction that describes the event that is detected by the hardware interrogator 
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and 
wherein the blockchain establishes a state of the physical product.  
However, in the same field of endeavor, Cohn discloses the limitations of claim 1 as follows:
transmitting, from the terminal to a blockchain, a transaction that describes the event that is detected by the hardware interrogator (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor (i.e. terminal) to a peer to peer network (i.e. blockchain), transactions regarding events such as telemetry of IoT devices (i.e. describes the event that is detected by the hardware interrogator))
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) adds the telemetry transactions of pertinent connected IoT devices (i.e. dedicated to the physical product))
wherein the blockchain establishes a state of the physical product.  (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) allows for sharing of stored telemetry data of IOT devices (i.e. establishes a state of the physical product))
Cohn is combinable with Britt because both are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Britt to incorporate the storing of collected internet of things device information in an associated blockchain in order to improve the security of the system by providing a secure decentralized means of storing event information.

Regarding claim 4, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 4 as follows:
The method of claim 1, wherein the IoTSD is affixed to the physical product.  (Britt; Paras. [0029] & [0097]: sensors are equipped to an IOT device (i.e. affixed to the physical product))

Regarding claim 5, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 5 as follows:
The method of claim 1, wherein the cryptographic processor comprises a random number generator for creating encryption keys that are used to generate a digital signature for the IoTSD.  (Britt; Para. [0114]: randomly generating a public/private key pair (i.e. random number generator for creating encryption keys) which are used to sign communications for the IoT device (i.e. generate a digital signature for the IoTSD))

Regarding claim 7, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 7 as follows:
The method of claim 1, wherein the physical product is stored within a locked container, and wherein the state sensors: detect that the locked container has been unlocked.  (Britt; Paras. [0042] & [0106]: including a door lock opener (i.e. locked container) and a security sensor and associated requests to unlock the door (i.e. detect that the locked container has been unlocked))

Regarding claim 8, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 8 as follows:
The method of claim 1, wherein the one or more state sensors: detect that the physical product has been exposed to a predefined environmental condition.  (Britt; Paras. [0028] & [0042]: sensors attached to the IoT devices may detect temperature or humidity (i.e. detect that the physical product has been exposed to a predefined environmental condition))

Regarding claim 11, Britt teaches the limitations of claim 11 substantially as follows:
interrogating, by a hardware interrogator in a terminal, an Internet of Things Smart Device (IoTSD), (Britt; Paras. [0029] & [0097]: collecting (i.e. interrogating), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior with respect to IOT devices (i.e. IoTSD))
wherein the IoTSD is an off-line device that is associated with a physical product, and (Britt; Paras. [0028]-[0030] & [0097]: the IOT devices may be connected by a local connection (i.e. off-line) and capable of having physical measurable traits (i.e. associated with a physical product))
wherein the IoTSD only communicates with the hardware interrogator, and (Britt; Fig 1A: IoT devices are not connected to the internet or any other device besides the IoT Hub (i.e. only communicates with the hardware interrogator))
wherein the IoTSD comprises: a cryptographic processor, and (Britt; Paras. [0042]-[0043]: A microcontroller included in the sensors which encrypt communications (i.e. cryptographic processor))
one or more state sensors that monitor a state of the physical product; (Britt; Paras. [0029] & [0097]: sensors equipped to a IOT device (i.e. one or more state sensors), which monitor actions of IOT devices (i.e. state of the physical product))
detecting, by the hardware interrogator, an event that is described by an encrypted entry in the IoTSD, (Britt; Paras. [0029], [0042]-[0043], [0097] & [0130]-[0131]: collecting (i.e. detecting), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior or commands with respect to IOT devices (i.e. an event) contained in an encrypted IoT device packet (i.e. encrypted entry in the IoTSD))
wherein the encrypted entry is encrypted by the cryptographic processor in the IoTSD; and (Britt; Paras. [0042]-[0043] & [0130]-[0131]: An encrypted transmission (i.e. encrypted entry) is encrypted using the microcontroller)
Britt does not teach the limitations of claim 11 as follows:
A computer program product for imposing trust at an edge of a blockchain, wherein the computer program product comprises a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising: (Cohn; Paras: [0023] & [0060]-[0061]: A computer system comprising multiple processors, caches and memories, having instructions for execution of the system functions)
transmitting, from the terminal to a blockchain, a transaction that describes the event that is detected by the hardware interrogator, 
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and 
wherein the blockchain establishes a state of the physical product.  
However, in the same field of endeavor, Cohn discloses the limitations of claim 11 as follows:
A computer program product for imposing trust at an edge of a blockchain, wherein the computer program product comprises a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising: (Cohn; Paras: [0023] & [0060]-[0061]: A computer system comprising multiple processors, caches and memories, having instructions for execution of the system functions)
transmitting, from the terminal to a blockchain, a transaction that describes the event that is detected by the hardware interrogator, (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor (i.e. terminal) to a peer to peer network (i.e. blockchain), transactions regarding events such as telemetry of IoT devices (i.e. describes the event that is detected by the hardware interrogator))
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) adds the telemetry transactions of pertinent connected IoT devices (i.e. dedicated to the physical product))
wherein the blockchain establishes a state of the physical product.  (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) allows for sharing of stored telemetry data of IOT devices (i.e. establishes a state of the physical product))
Cohn is combinable with Britt because both are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Britt to incorporate the storing of collected internet of things device information in an associated blockchain in order to improve the security of the system by providing a secure decentralized means of storing event information.

Regarding claim 13, Britt and Cohn teach the limitations of claim 1.

The method of claim 1, wherein the one or more state sensors comprise a thermometer that measures a real-time temperature of the physical product, a humidity detector that detects moisture within the physical product in real time, and an accelerometer that detects the physical product being dropped in real time.  (Britt; Paras. [0028] & [0042]: IoT devices may contain sensors (i.e. state sensors) including temperature sensors (i.e. thermometer), a humidity sensor (i.e. humidity detector) or an accelerometer)

Regarding claim 16, Britt and Comb teach the limitations of claim 11.
Britt and Comb teach the limitations of claim 16 as follows:
The computer program product of claim 11, wherein the program instructions are provided as a service in a cloud environment.  (Cohn; Para. [0024]: The invention may be executed in a user application represented as a cloud service)
The same motivation to combine as in claim 11 is applicable to the instant claim.

Regarding claim 17, Britt teaches the limitations of claim 17 substantially as follows:
interrogating, by a hardware interrogator, an Internet of Things Smart Device (IoTSD), (Britt; Paras. [0029] & [0097]: collecting (i.e. interrogating), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior with respect to IOT devices (i.e. IoTSD))
wherein the IoTSD is an off-line device that is associated with a physical product, and (Britt; Paras. [0028]-[0030] & [0097]: the IOT devices may be connected by a local connection (i.e. off-line) and capable of having physical measurable traits (i.e. associated with a physical product))
wherein the IoTSD only communicates with the hardware interrogator, and (Britt; Fig 1A: IoT devices are not connected to the internet or any other device besides the IoT Hub (i.e. only communicates with the hardware interrogator))
wherein the IoTSD comprises: a cryptographic processor, and (Britt; Paras. [0042]-[0043]: A microcontroller included in the sensors which encrypt communications (i.e. cryptographic processor))
one or more state sensors that monitor a state of the physical product; (Britt; Paras. [0029] & [0097]: sensors equipped to a IOT device (i.e. one or more state sensors), which monitor actions of IOT devices (i.e. state of the physical product))
detecting, by the hardware interrogator, an event that is described by an encrypted entry in the IoTSD, (Britt; Paras. [0029], [0042]-[0043], [0097] & [0130]-[0131]: collecting (i.e. detecting), by a IOT hub via sensors equipped to a IOT device (i.e. by a hardware interrogator in a terminal), user behavior or commands with respect to IOT devices (i.e. an event) contained in an encrypted IoT device packet (i.e. encrypted entry in the IoTSD))
wherein the encrypted entry is encrypted by the cryptographic processor in the IoTSD; and  (Britt; Paras. [0042]-[0043] & [0130]-[0131]: An encrypted transmission (i.e. encrypted entry) is encrypted using the microcontroller)

A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories to perform a method comprising: 
YOR820163040US01Page 40 of 42transmitting, to a blockchain, a transaction that describes the event that is detected by the hardware interrogator, 
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and 
wherein the blockchain establishes a state of the physical product.  
However, in the same field of endeavor, Cohn discloses the limitations of claim 17 as follows:
A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories to perform a method comprising: (Cohn; Paras: [0023] & [0060]-[0061]: A computer system comprising multiple processors, caches and memories, having instructions for execution of the system functions)
YOR820163040US01Page 40 of 42transmitting, to a blockchain, a transaction that describes the event that is detected by the hardware interrogator, (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor (i.e. terminal) to a peer to peer network (i.e. blockchain), transactions regarding events such as telemetry of IoT devices (i.e. describes the event that is detected by the hardware interrogator))
wherein the blockchain adds the transaction to a blockchain that is dedicated to the physical product, and (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) adds the telemetry transactions of pertinent connected IoT devices (i.e. dedicated to the physical product))
wherein the blockchain establishes a state of the physical product.  (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) allows for sharing of stored telemetry data of IOT devices (i.e. establishes a state of the physical product))
Cohn is combinable with Britt because both are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Britt to incorporate the storing of collected internet of things device information in an associated blockchain in order to improve the security of the system by providing a secure decentralized means of storing event information.

Regarding claim 19, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 19 as follows:
The method of claim 1, wherein the transaction is automatically sent from the terminal in response to the hardware interrogator detecting a change to the state of the physical product.  (Britt; Para. [0028]: The database is continually updated (i.e. transaction is automatically sent) using collected data from the IOT devices, by means of the IOT hub (i.e. from the terminal in response to the hardware interrogator detecting a change in the state of the physical product))
the transaction is automatically sent from the terminal to the blockchain(Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor (i.e. terminal) to a peer to peer network (i.e. blockchain), transactions regarding events such as telemetry of IoT devices)
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 20, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 20 as follows:
The method of claim 1, further comprising: 
establishing a secure connection and an authorization mechanism between the IoTSD and an online interrogator terminal; (Britt; Fig. 1A; Paras. [0027] & [0047]: pairing an IOT device to the IOT hub (i.e. establish a secure connection) using a unique pairing code (i.e. authorization mechanism), the IOT hub having connection to the internet (i.e. online interrogator terminal))
authorizing, by the authorization mechanism, the online interrogator terminal to submit transactions on behalf of the IoTSD; (Britt; Fig. 1A; Paras. [0027] & [0047]: pairing an IOT device to the IOT hub using a unique pairing code (i.e. authorization mechanism), the IOT hub having connection to the internet to submit collected data (i.e. online interrogator terminal to submit transactions))
submit transactions to the blockchain (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor to a peer to peer network (i.e. blockchain), transactions regarding events such as telemetry of IoT devices)
in response to authorizing the online interrogator terminal to submit transactions to the blockchain on behalf of the IoTSD, (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor (i.e. online interrogator terminal) to a peer to peer network (i.e. submit transactions to the blockchain), transactions regarding events such as telemetry of IoT devices)
transmitting, from the IoTSD to the online interrogator terminal, (Britt; Para. [0028]: Transmitting collected data from the IoT devices to the IOT hub (i.e. to the online interrogator terminal))
transactions that describe the state of the physical product to the blockchain; and (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor to a peer to peer network (i.e. blockchain) transactions regarding events such as telemetry of IoT devices (i.e. describe the state of the physical product to the blockchain))
submitting, by the online interrogator terminal, the transactions that describe the state of the physical product to the blockchain.  (Cohn; Paras. [0002]-[0003] & [0014]: transmitting, from a sensor to a peer to peer network (i.e. blockchain) transactions regarding events such as telemetry of IoT devices (i.e. describe the state of the physical product to the blockchain))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claims 1 and 11, further in view of Gupta (US 2015/0156266 A1).
 Regarding claims 2 and 12, Britt and Cohn teach the method of claim 1 and the computer program product of claim 11.
Britt and Cohn do not teach the limitations of claims 2 and 12 as follows:
wherein the IoTSD is verified for use with the physical product by a membership service. 
However, in the same field of endeavor, Gupta discloses the limitations of claims 2 and 12 as follows:
wherein the IoTSD is verified for use with the physical product by a membership service.  (Gupta; Paras. [0030] & [0071]: a device in an IoT network (i.e. IoTSD) is allowed access based on a subscription (i.e. membership service)) 
Gupta is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate the subscription based access for an internet of things device in order to improve the security of the system by providing a means by which a user of the internet of things service may be verified.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claim 1, further in view of Natarajan (US 2017/0124633 A1).
 Regarding claim 3, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 3 as follows:
directing, by the terminal, the blockchain to publish the blockchain that is dedicated to the physical product to include the provenance and state record of the physical product.  (Cohn; Paras. [0002]-[0003] & [0014]-[0016]: The peer to peer network (i.e. blockchain) adds (i.e. publishes) the telemetry transactions of pertinent connected IoT devices (i.e. dedicated to the physical product to include the provenance and state record of the physical product))
Britt and Cohn do not teach the limitations of claim 3 as follows:
The method of claim 1, wherein the IoTSD further comprises one or more provenance tracking sensors that track a provenance of the physical product, and 
wherein the method further comprises: receiving, by the terminal, a request for a provenance and state record of the physical product; and 
in response to receiving the request for the provenance and state record of the physical product, 
However, in the same field of endeavor, Natarajan discloses the limitations of claim 3 as follows:
The method of claim 1, wherein the IoTSD further comprises one or more provenance tracking sensors that track a provenance of the physical product, and (Natarajan; Paras. [0022]-[0026]: an IoT tag tracker which monitors movement (i.e. provenance tracking sensors which track a provenance of the physical product))
wherein the method further comprises: receiving, by the terminal, a request for a provenance and state record of the physical product; and (Natarajan; Paras. [0022]-[0026]: a pattern analyzer which receives location and movement information of the tag or item (i.e. provenance and state record of the physical product))
in response to receiving the request for the provenance and state record of the physical product, (Natarajan; Paras. [0022]-[0026]: Automatically processing an order in response to the reception of location or movement information)
Natarajan is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate the movement and location detection of an internet of things device as in Natarajan in order to expand the functionality of the system by providing a means by which additional information, such as location and movement, may be monitored for the internet of things device.

Regarding claim 6, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn do not teach the limitations of claim 6 as follows:
wherein the IoTSD further comprises one or more provenance tracking sensors, and 
wherein the one or more provenance tracking sensors: detect a physical movement of the physical product from a first location to a second location; and 
populate the IoTSD with a record of the physical movement of the physical product from the first location to the second location in order to establish a provenance of the physical product.  
However, in the same field of endeavor, Natarajan discloses the limitations of claim 6 as follows:
wherein the IoTSD further comprises one or more provenance tracking sensors, and (Natarajan; Paras. [0022]-[0026]: an IoT tag tracker which monitors movement (i.e. provenance tracking sensors))
wherein the one or more provenance tracking sensors: detect a physical movement of the physical product from a first location to a second location; and (Natarajan; Paras. [0022]-[0026]: an IoT tag tracker which monitors movement (i.e. physical movement of the physical product from a first location to a second location))
populate the IoTSD with a record of the physical movement of the physical product from the first location to the second location in order to establish a provenance of the physical product.  (Natarajan; Paras. [0022]-[0026]: a pattern analyzer which receives location and movement information of the tag or item (i.e. populate the IoTSD with a record of the physical movement of the physical product))
Natarajan is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claim 1, further in view of Wright (US 2019/0158470 A1).
 Regarding claim 9, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn do not teach the limitations of claim 9 as follows:
The method of claim 1, receiving, by the terminal, an on-line record of a change of ownership of the physical product; 
transmitting, from the terminal to the blockchain, an ownership transaction that describes the change of ownership of the physical product, 
wherein the blockchain adds the ownership transaction to the blockchain that is dedicated to the physical product. 
However, in the same field of endeavor, Wright discloses the limitations of claim 9 as follows:
The method of claim 1, receiving, by the terminal, an on-line record of a change of ownership of the physical product; (Wright; Paras. [0110]-[0113]: A blockchain which records (i.e. on-line record) an ownership transfer of an asset (i.e. change of ownership of the physical product))
transmitting, from the terminal to the blockchain, an ownership transaction that describes the change of ownership of the physical product, (Wright; Paras. [0110]-[0113]: A blockchain which records an ownership transfer of an asset (i.e. change of ownership of the physical product))
wherein the blockchain adds the ownership transaction to the blockchain that is dedicated to the physical product.  (Wright; Paras. [0110]-[0113]: A blockchain which records (i.e. adds) an ownership transfer (i.e. ownership transaction) of an asset)
 Wright is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring and storage of events of a device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate the monitoring of transfer of ownership of an asset as in Wright in order to improve the security of the system by providing a means by which an owner of an asset may be confirmed via a decentralized storage system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claim 1, further in view of Shuman (US 2014/0241354 A1).
 Regarding claim 10, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn do not teach the limitations of claim 10 as follows:
The method of claim 1, further comprising: 
interrogating, by a first hardware interrogator, the physical product at a first location; 
determining, by the terminal, that the physical product has moved from the first location to a second location;  YOR820163040US01Page 38 of 42in response to determining that the physical product has moved from the first location to the second location, disabling the first hardware interrogator at the first location and activating a second hardware interrogator at the second location.  
However, in the same field of endeavor, Shuman discloses the limitations of claim 10 as follows:
The method of claim 1, further comprising: 
interrogating, by a first hardware interrogator, the physical product at a first location; (Shuman; Paras. [0065]-[0066]: Determining (i.e. interrogating) by the system that an IoT device (i.e. physical product) is found within a certain location context (i.e. first location))
determining, by the terminal, that the physical product has moved from the first location to a second location;  (Shuman; Paras. [0065]-[0066]: Determining by the system that an IoT device (i.e. physical product) is found within another certain location context (i.e. moved from the first location to a second location))
YOR820163040US01Page 38 of 42in response to determining that the physical product has moved from the first location to the second location, disabling the first hardware interrogator at the first location and activating a second hardware interrogator at the second location.  (Shuman; Paras. [0065]-[0066]: In response to a location being found within a certain location context (i.e. determining that the physical product has moved from the first location to the second location) changing the IoT group of an IoT device to the IoT group corresponding to the location of the IoT device (i.e. disabling the first hardware interrogator at the first location and activating a second hardware interrogator at the second location))
 Shuman is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate the altering of connected and associated IoT devices based on location and movement as in Shuman in order to improve the security of the system by providing a means by which IoT devices will communicate with devices in physical proximity.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claim 1, further in view of Adari (US 2021/0243019 A1).
 Regarding claim 14, Britt and Cohn teach the limitations of claim 1.
Britt and Cohn teach the limitations of claim 14 as follows:
generating, by the IoTSD, an encrypted packet (Cohn; Para. [0043]: messages may be sent from an IoT device which may be an encrypted connection (i.e. generating an encrypted packet))
transmitting, from the IoTSD to the blockchain, the encrypted packet (Cohn; Para. [0043]: messages may be sent from an IoT device to a peer to peer network blockchain which may be an encrypted connection (i.e. transmitting the encrypted packet to the blockchain))
The same motivation to combine as in claim 1 is applicable to the instant claim.

The method of claim 1, wherein the physical product is stored in a protective container by a security wire that loops through security loops that hold the protective container closed, 
wherein a physical lock sensor includes an electronic circuit that includes the security wire, wherein the electronic circuit opens in response to the security wire being cut, and 
wherein the method further comprises: in response to the electronic circuit opening, generating, by the physical lock sensor, a digital signal indicating that the security wire has been cut; 
in response to the security wire being cut, generating, by the IoTSD, an packet from the digital signal indicating that the physical product has been tampered with based on the security wire being cut; and 
packet indicating that the security wire has been cut and that the physical product has been tampered with.  
However, in the same field of endeavor, Adari discloses the limitations of claim 14 as follows:
The method of claim 1, wherein the physical product is stored in a protective container by a security wire that loops through security loops that hold the protective container closed, (Adari; Para. [0039]: A tamper-proof seal for a package (i.e. stored in a protective container) with a plurality of strings electrically connected to a plurality of slots (i.e. security wire that loops through security loops that hold the protective container closed))
wherein a physical lock sensor includes an electronic circuit that includes the security wire, wherein the electronic circuit opens in response to the security wire being cut, and (Adari; Paras. [0038]-[0039]: a plurality of strings electrically connected (i.e. electronic circuit that includes the security wire) to a plurality of slots such that interruption in said electrical connection triggers a response indicating the tags are cut or removed (i.e. in response to the security wire being cut))
wherein the method further comprises: in response to the electronic circuit opening, generating, by the physical lock sensor, a digital signal indicating that the security wire has been cut; (Adari; Paras. [0038]-[0039]: an interruption in the electrical connection (i.e. in response to the electronic circuit opening) triggers said transceiver to transmit a notification (i.e. digital signal indicating that the security wire has been cut) to said one more devices as an indication of seal tampering)
in response to the security wire being cut, generating, by the IoTSD, an packet from the digital signal indicating that the physical product has been tampered with based on the security wire being cut; and (Adari; Paras. [0038]-[0039]: an interruption in the electrical connection (i.e. in response to the security wire being cut) triggers said transceiver to transmit a notification (i.e. packet from the digital signal indicating that the physical product has been tampered with based on the security wire being cut) to said one more devices as an indication of seal tampering)
packet indicating that the security wire has been cut and that the physical product has been tampered with.  (Adari; Paras. [0038]-[0039]: a notification (i.e. packet from the digital signal indicating that the physical product has been tampered with based on the security wire being cut) to said one more devices as an indication of seal tampering)
Adari is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate the use of IoT devices to track tampering of a packaging seal as in Adari in order to improve the security of the system by allowing the IoT system to also detect tampering of a physical product in addition to other information of the physical product.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), as applied to claim 1, further in view of Biyani (US 2019/0036906 A1).
 Regarding claim 15, Britt and Cohn teach the limitations of claim 4.
Britt and Cohn do not teach the limitations of claim 15 as follows:
The method of claim 4, wherein the IoTSD is affixed to a specific instance of the physical product when the specific instance of the physical product is manufactured at a manufacturing facility. 
However, in the same field of endeavor, Biyani discloses the limitations of claim 15 as follows:
The method of claim 4, wherein the IoTSD is affixed to a specific instance of the physical product when the specific instance of the physical product is manufactured at a manufacturing facility. (Biyani; Para. [0046]: each IOT device, which may be physical entities (i.e. IoTSD is affixed to a specific instance of the physical product), is embedded with microcode at time of manufacture (i.e. when the specific instance of the physical product is manufactured at a manufacturing facility))
Biyani is combinable with Britt and Cohn because all are from the same field of endeavor of monitoring events of an internet of things device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt and Cohn to incorporate code into a manufactured IOT device as in Biyani in order to improve the security of the system by ensuring that programming of an internet of things device is provided specifically by the manufacturer at the time of manufacturing.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2016/0197772 A1), in view of Cohn (US 2017/0310747 A1), further in view of Natarajan (US 2017/0124633 A1), as applied to claim 3, further in view of Prabhakar (US 2012/0209822 A1).
 Regarding claim 18, Britt, Cohn and Natarajan teach the limitations of claim 3.
Britt, Cohn and Natarajan do not teach the limitations of claim 18 as follows:
The method of claim 3, wherein a sender of the request is prohibited from directly accessing the blockchain, and 
wherein the blockchain only accepts requests for the provenance and state record of the physical product from the terminal.  

The method of claim 3, wherein a sender of the request is prohibited from directly accessing the blockchain, and (Prabhakar; Paras. [0029] & [0073]-[0074]: An accessor (i.e. sender of the request) requests a transaction which is executed by a host (i.e. prohibited from directly accessing the blockchain))
wherein the blockchain only accepts requests for the provenance and state record of the physical product from the terminal.  (Prabhakar; Paras. [0029] & [0073]-[0074]: An accessor requests a transaction which is executed by a host (i.e. accepts requests for provenance and state record of the physical product from the terminal))
Prabhakar is combinable with Britt, Cohn and Natarajan because all are from the same field of endeavor of management of collected information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Britt, Cohn and Natarajan to incorporate the use of an intermediary terminal for information requests as in Prabhakar in order to improve the security of the system by ensuring that all requests for access to information are routed through a secure terminal.

Prior Art Considered But Not Relied Upon
	Glickfield (US 2015/0185713 A1) which teaches triggering a device action in an internet of things environment based on a motion-based prediction of a user initiation the device action.
	Zinder (US 2017/0005804 A1) teaches an electronic resource tracking and storage computer system is provided that communicates with a distributed blockchain computing system that includes multiple computing nodes.

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438